On March 10, 1981 the court entered judgment for plaintiff for back retired pay, in the grade of Lt. Commander from September 23, 1977 to April 2, 1980 for $39,983.37.
The Secretary of the Navy is directed to correct the naval records to show that plaintiff served on extended active duty in the United States Navy in the grade of Lt. Commander from January 24, 1975 to September 23, 1977, and that he retired pursuant to his request in the grade of Lt. Commander, with entitlement to retired pay as required by law, as of September 23, 1977.